Case 1:19-cv-24128-CMA Document 1 Entered on FLSD Docket 10/07/2019 Page 1 of 8



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                              CASE NO.

   AYLEN CORONEL, and all others
   similarly situated

              Plaintiff,

   vs.

   OMEL FLOWERS & DESIGN CORP.,
   a Florida Corporation, and
   MARIA ANDRADE, individually,

          Defendants.
 ___________________________________/

                                          COMPLAINT

         COMES NOW Plaintiff, AYLEN CORONEL (“CORONEL”), by and through her

 undersigned attorney, and hereby sues Defendants, OMEL FLOWERS & DESIGN CORP., a

 Florida Corporation, and MARIA ANDRADE, individually, and as grounds alleges:

                                JURISDICTIONAL ALLEGATIONS

         1.      This is an action to recover monetary damages, liquidated damages, interests, costs

 and attorney’s fees for willful violations of minimum wages and unpaid wages under the laws of

 the United States, the Fair Labor Standards Act, 29 U.S.C. §§201-219) (“the FLSA”). This is also

 an action to recover unpaid wages under Florida common law.

         2.      Plaintiff is a resident of Miami-Dade County, Florida, within the jurisdiction of this

 Honorable Court.

         3.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1331 because this

 action involves the Fair Labor Standards Act, 29 U.S.C. §§201, et seq., a federal statute.
Case 1:19-cv-24128-CMA Document 1 Entered on FLSD Docket 10/07/2019 Page 2 of 8



        4.      Venue is proper in this district pursuant to 28 U.S.C. §1391(c) and (d).

        5.      Defendant OMEL is a Florida corporation which regularly conducted business

 within the Southern District of Florida. Specifically, OMEL operated a flower shop.

        6.      OMEL is and, at all times pertinent to this Complaint an enterprise engaged in

 commerce, as it had two or more employees on a regular and consistent basis handle goods and/or

 materials that had moved in interstate commerce. Specifically, CORONEL and at least one other

 employee of OMEL would routinely handle flowers and flower arranging tools. The flowers and

 flower arranging tools that CORONEL and at least one other employee handled on a regular and

 consistent basis, had travelled in interstate commerce. Furthermore, OMEL, by and through their

 employees, obtains and solicits funds from non-Florida sources, accepts funds from non-Florida

 sources, uses telephonic transmissions going over state lines to do its business and transmits funds

 outside the State of Florida.

        7.      Upon information and belief, the annual gross revenue of OMEL was at all times

 material hereto in excess of $500,000.00 per annum gross annual revenue in excess of $500,000.

 Upon information and belief, OMEL has had gross annual revenue in excess of $375,000.00 for

 the first three quarters of 2019. Upon information and belief, ERNESLI has is expected to have

 gross annual revenue in excess of $500,000.00 for the year of 2019.

        8.      By reason of the foregoing, OMEL is and was, during all times hereafter mentioned,

 an enterprise engaged in commerce or in the production of goods for commerce as defined in §3(r)

 and 3(s) of the FLSA, 29 U.S.C. §203(r) and 203(s) and/or Plaintiff is within interstate commerce.

        9.      The individual Defendant, MARIA ANDRADE, is an “employer,” as defined in 29

 U.S.C. § 203(d), as she has operational control over the Defendant corporation and is directly

 involved in decisions affecting employee compensation and hours worked by employees such as



                                                2 of 8
Case 1:19-cv-24128-CMA Document 1 Entered on FLSD Docket 10/07/2019 Page 3 of 8



 Plaintiff and opt-in plaintiffs. Defendant ANDRADE controlled the purse strings for the corporate

 Defendant. Defendant ANDRADE hired and fired employees, determined the rate of

 compensation and was responsible for ensuring that employees were paid the wages required by

 the FLSA.

                           COUNT I: UNPAID MINIMUM WAGES

        10.     Plaintiff re-alleges and re-avers paragraphs 1 through 9 as fully set forth herein.

        11.     Plaintiff was employed by the Defendants as a non-exempt florist who performed

 her duties within South Florida.

        12.     Plaintiff was employed from on or about May 10, 2019 through on or about

 September 5, 2019.

        13.     Plaintiff and Defendants agreed that Plaintiff would be paid an hourly rate of $13.00

 per hour.

        14.     Plaintiff was not paid any wages during the last five (5) weeks of Plaintiff’s

 employment (from on or about July 29, 2019 through on or about September 5, 2019). Plaintiff

 demanded that she be paid her wages. Defendants failed to pay Plaintiff’s wages despite such

 demands.

        15.     Additionally, Defendants failed to pay approximately 2 hours of work during the

 week of June 17, 2019; failed to pay approximately 4.5 hours during the week of July 15, 2019;

 and failed to pay approximately 1 hour during the week of July 22, 2019.

        16.     The FLSA requires that employees be paid a wage not less than $7.25 per hour for

 each worked. Defendants failed to pay minimum wages to the Plaintiff.

        17.     Defendants knew and/or showed reckless disregard of the provisions of the FLSA

 concerning the payment of minimum wages as required by the Fair Labor Standards Act.



                                                3 of 8
Case 1:19-cv-24128-CMA Document 1 Entered on FLSD Docket 10/07/2019 Page 4 of 8



 Defendants were aware of Plaintiff’s work schedule and further aware that Plaintiff was being paid

 less than federal minimum wage (as she was being paid nothing). Despite Defendants’ having

 knowledge of Plaintiff’s hours and their failure to pay minimum wages, Defendants did not change

 its pay practices and continued to fail to pay the Plaintiff. Defendants are also aware of the

 provisions of the FLSA as they were previously sued for minimum wages, specifically, not paying

 another employee her last weeks of wages as in this case.

        18.       The similarly situated individuals are those individuals whom were employed by

 the Defendant as florists and whom were not paid their wages, in whole or in part.

        19.       Plaintiff has retained the law offices of the undersigned attorney to represent her in

 this action and is obligated to pay a reasonable attorney’s fees.

        WHEREFORE, Plaintiff requests compensatory and liquidated damages, and reasonable

 attorney’s fees and costs from Defendants, jointly and severally, pursuant to the Fair Labor

 Standards Act as cited above, to be proven at the time of trial for minimum wages owing from

 Plaintiff’s entire employment period with Defendants, or as much as allowed by the Fair Labor

 Standards Act, whichever is greater, along with court costs. In the event that Plaintiff does not

 recover liquidated damages, then Plaintiff will seek an award of prejudgment interest for the

 unpaid minimum wages, and any and all other relief which this Court deems reasonable under the

 circumstances.

                   COUNT II: LIQUIDATED DAMAGES UNDER THE FLSA
                                   (for late payment)

        20.       Plaintiff re-alleges and re-avers paragraphs 1 through 9 as fully set forth herein.

        21.       Plaintiff was employed by the Defendants as a non-exempt florist who performed

 her duties within South Florida.




                                                  4 of 8
Case 1:19-cv-24128-CMA Document 1 Entered on FLSD Docket 10/07/2019 Page 5 of 8



        22.     Plaintiff was employed from on or about May 10, 2019 through on or about

 September 5, 2019.

        23.     Plaintiff and Defendants agreed that Plaintiff would be paid an hourly rate of $13.00

 per hour.

        24.     Throughout Plaintiff’s employment, Plaintiff would receive her paycheck late,

 between one and three weeks after the paycheck was due.

        25.     The FLSA imposes an obligation to ‘promptly pay’ employees their wages.

 Defendants failed to comply with the FLSA by failing to ‘promptly pay’ the Plaintiff her wages

 on the date they were due. Accordingly, Defendants’ pay-practices were in violation of the FLSA.

        26.     The similarly situated individuals are those individuals whom were employed by

 the Defendant as florists and whom were not paid promptly paid their wages, in whole or in part.

        27.     Plaintiff has retained the law offices of the undersigned attorneys to represent her

 in this action and is entitled to award of reasonable attorney’s fees.

        WHEREFORE, Plaintiff requests liquidated damages, and reasonable attorney’s fees and

 costs from the Defendants, pursuant to the Fair Labor Standards Act as cited above, to be proven

 at the time of trial for wages owed over the Plaintiff’s entire employment period with Defendant,

 or as much as allowed by the Fair Labor Standards Act, whichever is greater, along with court

 costs, and any and all other relief which this Court deems reasonable under the circumstances.

                                 COUNT III: UNPAID WAGES
                         (as to OMEL FLOWERS DESIGN CORP only)

        28.     Plaintiff re-alleges and re-avers paragraphs 1 through 9 as fully set forth herein.

        29.     This Court has supplemental jurisdiction under 28 U.S.C. §1367 over the unpaid

 wage claim as the claim is so related to the FLSA claims that they form a single case or

 controversy. All counts raised relate to Plaintiff being paid less than the required wages for work


                                                 5 of 8
Case 1:19-cv-24128-CMA Document 1 Entered on FLSD Docket 10/07/2019 Page 6 of 8



 performed. In particular, Count III is raised in the alternative to Count I for unpaid for minimum

 wage. Counts I and III are identical in all respects (i.e. the same hours claimed, the same work

 claimed) except that Plaintiff seeks the higher contracted rate, as opposed to the federal minimum

 wage rate.

        30.     Plaintiff was employed by the Defendant OMEL as a non-exempt florist who

 performed her duties within South Florida.

        31.     Plaintiff was employed from on or about May 10, 2019 through on or about

 September 5, 2019.

        32.     Plaintiff and Defendant OMEL entered into an employment agreement which

 required Plaintiff to be paid a rate of 13.00 per hour for each hour of work.

        33.     Plaintiff dutifully performed the work that was tasked and Defendant OMEL

 accepted the benefits of her work.

        34.     Defendant OMEL breached the employment agreement when Plaintiff was not paid

 any wages during the last five (5) weeks of Plaintiff’s employment (from on or about July 29, 2019

 through on or about September 5, 2019). Plaintiff demanded that she be paid her wages. Defendant

 OMEL failed to pay Plaintiff’s wages despite such demands.

        35.     Additionally, Defendant OMEL breached the employment agreement when they

 failed to pay Plaintiff approximately 2 hours of work during the week of June 17, 2019; failed to

 pay approximately 4.5 hours during the week of July 15, 2019; and failed to pay approximately 1

 hour during the week of July 22, 2019.

        36.     Plaintiff has retained the law offices of the undersigned attorneys to represent her

 in this action and is entitled to award of reasonable attorney’s fees.




                                                 6 of 8
Case 1:19-cv-24128-CMA Document 1 Entered on FLSD Docket 10/07/2019 Page 7 of 8



        WHEREFORE, Plaintiff requests compensatory damages for each hour that Plaintiff

 worked and was not paid any wages from Defendant OMEL, recovery of reasonable attorney’s

 fees and costs to be determined by the court pursuant to Fla. Stat. §448.08, and any and all other

 relief which this Court deems reasonable under the circumstances.




                                         JURY DEMAND

        Plaintiff and those similarly-situated demands trial by jury of all issues triable as of right

 by jury.



                                                         Dated: October 7, 2019

                                                         Law Office of Daniel T. Feld, P.A.
                                                         Co-Counsel for Plaintiff
                                                         2847 Hollywood Blvd.
                                                         Hollywood, Florida 33020
                                                         Tel: (954) 361-8383
                                                         Email: DanielFeld.Esq@gmail.com

                                                         /s Daniel T. Feld
                                                         Daniel T. Feld, Esq.
                                                         Florida Bar No. 37013

                                                         Mamane Law LLC
                                                         Co-counsel for Plaintiff
                                                         10800 Biscayne Blvd., Suite 350A
                                                         Miami, Florida 33161
                                                         Telephone (305) 773 - 6661
                                                         E-mail: mamane@gmail.com


                                                7 of 8
Case 1:19-cv-24128-CMA Document 1 Entered on FLSD Docket 10/07/2019 Page 8 of 8




                                              s/ Isaac Mamane
                                              Isaac Mamane, Esq.
                                              Florida Bar No. 44561




                                     8 of 8
